Citation Nr: 0828222	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-14 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a mental health 
disorder.

2.	Entitlement to service connection for a back disability, 
claimed as back pain.

3.	Entitlement to service connection for a cervical spine 
disability, claimed as neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's father


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for OCD, a cervical spine disability, and a back disability.  

In April 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.  


FINDINGS OF FACT

1.	Major depressive disorder had its onset in service.

2.	The competent lay evidence establishes that the veteran's 
current lumbar strain is related to back strain that was 
diagnosed and treated during service.

3.	The veteran's cervical strain first manifested many years 
after service and is not related to his service or any aspect 
thereof.


CONCLUSIONS OF LAW

1.	Major depressive disorder was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.	Lumbar strain was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.	A cervical spine disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and March 
2006 that discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
August 2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained multiple medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

During his October 2006 and August 2008 hearings, the veteran 
testified the he has injuries of the back and neck and 
psychological problems that began during his period of active 
service.  His account of the incident that led to his 
conditions is as follows.  He injured his back and neck while 
working alone moving boxes on the nightshift.  He was forced 
to lay on the floor for several hours until the morning shift 
workers arrived.  The veteran's supervisor did not believe 
that the veteran had injured himself and accused him of 
sleeping on the job.  The supervisor subsequently began to 
harass the veteran.  The veteran became very depressed and 
felt wrongly accused and persecuted.  He also suffered 
chronic neck and back pain as a result of the injury.  

During the April 2008 hearing, the veteran's father testified 
that the veteran was uncharacteristically nervous, upset, and 
anxious after his discharge from service.   He also stated 
that the veteran often complained of back pain, grabbed his 
back, and grimaced upon moving.  The veteran's father did not 
provide testimony with regard to the veteran's neck injury.

Mental Health Disorder

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  With 
regard to a mental health disorder, the Board finds that the 
veteran meets all three prongs of the aforementioned test.  

First, a July 2007 VA psychiatric examination report confirms 
that the veteran has a current diagnosis of major depressive 
disorder and generalized anxiety disorder.  Second, although 
the veteran's service medical records are devoid of 
complaints of or treatment for a mental illness, his service 
personnel records support his claims that he began having 
mental health issues after being repeatedly reprimanded in 
service.  The evidence shows that he was frequently 
counseled, reprimanded, and received nonjudicial punishment 
for infractions ranging from tardiness to disobedience of 
lawful orders.  Additionally, a July 1980 letter entitled 
Mental Health Evaluation, reveals that the veteran developed 
"some rather outstanding psychological factors" that caused 
him "some degree of distress."  The veteran was ultimately 
discharged from service for unsuitability - personality 
disorder in January 1981.    

Third, the competent medical evidence shows that there is a 
nexus between the veteran's in-service discipline problems 
and his current mental health issues.  After reviewing the 
veteran's claims file, service records, and outpatient 
treatment records, the July 2007 VA psychiatric examiner 
opined that the veteran's depression was most likely caused 
by the incident in which the veteran was injured and wrongly 
accused of not doing his job.  The record does not contain 
any other contradictory medical opinion.  

In sum, the Board finds that the veteran currently has a 
mental disorder, specifically major depressive disorder and 
generalized anxiety disorder, which began during his period 
of his active duty.  Thus, service connection is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Back Disability

After a thorough review of the evidence, the Board finds that 
service connection is also warranted for a back disability.  
First, the medical evidence demonstrates that the veteran has 
a current back condition.  He was diagnosed with lumbar 
strain during a July 2007 VA examination.  

Second, the medical and lay evidence indicates that the 
veteran's back problem had its origins in service.  No back 
defect or diagnosis was listed on his October 1979 enlistment 
examination.  Service medical records show that he began 
complaining of back pain in July and August of 1980.  In 
August 1980, he was diagnosed with lower back strain and 
placed on restrictive duty.  And, low back strain was noted 
on his December 1980 separation examination.

Third, the Board finds that the competent lay evidence 
establishes a nexus between the veteran's claimed in-service 
injury and his present back strain.  Generally, a lay person 
is not competent to render an opinion regarding the diagnosis 
or etiology of a disease or injury.  Espiritu v. Derwinski, 2 
Vet. App. 494 (1992).  However, lay evidence in the form of 
statements or testimony by a claimant is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488 (1997).  Here, the Board finds that the testimony 
presented by the veteran and his father with regard to the 
veteran's observable symptoms of back pain was both credible 
and competent.  

The Board acknowledges that a July 2007 VA examiner concluded 
that it was not as likely as not that the veteran's current 
back symptoms were related to any condition he had in 
service.  However, the Board does not find that medical 
opinion persuasive because the VA examiner stated that the 
claims file did not document any significant back injury in 
service.  However, as was previously discussed, the service 
medical records show that the veteran often sought treatment 
for back pain and was placed on restrictive duty for back 
strain in August 1980.   

In sum, the Board finds that the preponderance of the 
evidence establishes that the veteran's current back 
disability was incurred during his period of active duty.  

Cervical Spine Disability

The veteran was diagnosed with cervical strain during a July 
2007 VA examination.  Accordingly, the Board acknowledges 
that he has a current condition of the cervical spine.  
However, after a thorough review of the evidence, the Board 
finds that the veteran's neck condition is unrelated to his 
period of active duty. 

The veteran's service medical records do not show that he 
complained of or was treated for neck pain.  Further, the 
first treatment note regarding a complaint of the cervical 
spine does not appear until October 1993, when the veteran 
was "felt to have a possible bone cyst of the cervical spine 
and neck strain."  This twelve-year gap provides evidence 
against a finding of continuity of symptomatology for a 
condition of the cervical spine.  Maxson v. West, 12 Vet. 
App. 453 (1999) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

Additionally, the competent medical evidence indicates that 
there is no nexus between the claimed in-service injury and 
the present cervical strain.  In his July 2007 VA examination 
report, the examiner opined that it was not likely that the 
veteran's current symptoms were related to any condition in 
service.  The Board finds the examiner's opinion persuasive 
with regard to this condition because it is consistent with 
the evidence of record.  

The Board acknowledges the veteran's testimony that his neck 
pain began in service.  However, the Board finds that the 
lack of contemporaneous medical evidence to support his 
contentions weighs against a findings that his statements are 
credible.  

Thus, the Board finds that the evidentiary record does not 
establish a relationship between the veteran's current 
cervical strain and any aspect of his active service. Since 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for major depressive disorder is granted.  

Service connection for lumbar strain is granted.

Service connection for a cervical spine disability, claimed 
as neck pain, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


